                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID SATTAZAHN                                :                         CIVIL ACTION
                                                :
              v.                                :
                                                :
 JOHN E. WETZEL, ET AL.                         :                         NO. 17-3240

                                            ORDER

       AND NOW, this 3rd day of June, 2021, upon careful and independent consideration of the

Amended Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Docket No. 15),

and after review of United States Magistrate Judge Lynne A. Sitarski’s Report and

Recommendation (Docket No. 42), and consideration of Petitioner’s Objections to the Magistrate

Judge’s Report and Recommendation (Docket No. 51), and for the reasons stated in the

accompanying Memorandum, IT IS HEREBY ORDERED as follows:

       1.     Petitioner’s Objections are OVERRULED.

       2.     The Report and Recommendation of Judge Sitarski is APPROVED and

              ADOPTED.

       3.     The Amended Petition for a Writ of Habeas Corpus is DENIED.

       4.     As Petitioner has failed to make a substantial showing of the denial of a

              constitutional right or demonstrated that a reasonable jurist would debate the

              correctness of this ruling, the Court declines to issue a certificate of appealability

              pursuant to 28 U.S.C. § 2253(c)(2).

       5.     The Clerk shall CLOSE this case statistically.


                                                     BY THE COURT:



                                                     /s/ John R. Padova
                                                     John R. Padova, J.
